Citation Nr: 0726780	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  04-26 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
scars residual to a shell fragment wound of the left 
shoulder.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

3.  Entitlement to an effective date earlier than April 4, 
2003, for the award of an increased rating for PTSD.

4.  Entitlement to an effective date earlier than July 1, 
2004, for the addition of the veteran's spouse as a 
dependent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to August 
1970, and from February 1991 to March 1991.

These matters come before the Board of Veterans' Appeals 
(Board) from two RO decisions.

In an October 2003 decision, the RO, inter alia, increased 
the rating for PTSD from 30 percent to 50 percent, effective 
April 4, 2003.  The veteran filed a notice of disagreement 
(NOD) in November 2003, the RO issued a statement of the case 
(SOC) in April 2004, and the veteran filed a substantive 
appeal in June 2004.

In a February 2004 rating decision, the RO, inter alia, 
continued a 0 percent (noncompensable) rating for scars 
residual to a shell fragment wound of the left shoulder.  In 
June 2004, the veteran filed a NOD limited to the rating 
assigned for the scars, the RO issued a SOC in October 2004, 
which addressed the scar and a claim for effective date 
earlier than April 4, 2003 for the assignment of the 50 
percent rating for PTSD. A substantive appeal in response to 
that SOC was received in November 2004.

In July 2005 and May 2007, the veteran presented testimony 
during video conference hearings before the undersigned 
Veterans Law Judge; a transcript of each hearing is of 
record.  During the May 2007 hearing, the veteran submitted 
additional evidence for consideration in connection with the 
claim for an increased rating for PTSD, along with a waiver 
of RO jurisdiction of such evidence. The Board accepts this 
evidence for inclusion in the record on appeal.  See 38 
C.F.R. § 20.800 (2006).

In June 2006, the Board remanded the claims for additional 
development to the RO, via the Appeals Management Center 
(AMC), in Washington, DC.  In that same remand, the Board 
noted that, in a January 2005 decision, the RO had denied the 
veteran's claim for an effective date earlier than July 1, 
2004 for the addition of his spouse as a dependent to his 
disability award and the veteran had filed a February 2005 
statement that clearly expressed disagreement with that 
determination, but the RO had not issued a statement of the 
case as to that claim.  The Board remanded this claim as well 
for issuance of a statement of the case, pursuant to 
Manlincon v. West, 12 Vet. App. 238 (1999).  The RO/AMC 
issued a SOC on this issue in December 2006 and the veteran 
filed a substantive appeal in January 2007.  After completing 
the requested action as to the other claims, the Board 
continued the denials of each of these claims, as reflected 
in a March 2007 SSOC, and returned these matters to the Board 
for further appellate consideration.

As a final preliminary matter, the Board notes that, in June 
2007, after the claims file was returned to the Board, the 
veteran submitted additional evidence to the RO.  The RO 
forwarded this evidence to the Board pursuant to 38 C.F.R. 
§ 19.37(b) (2006).  This evidence consists of VA outpatient 
treatment (VAOPT) records relating to the veteran's mental 
health treatment.  Other than the issue of an increased 
rating for PTSD, this evidence is not pertinent to the issues 
on appeal, and therefore does not require remand to the RO 
for consideration, even though the veteran did not waive 
initial RO consideration of such evidence.  See 38 C.F.R. 
§ 20.1304(c) (2006).  As to the issue of an increased rating 
for PTSD, as indicated below, the Board is granting a 70 
percent rating with the same effective date as the current 50 
percent rating, in full satisfaction of the benefit requested 
by the veteran on appeal.  Consequently, remand of the claim 
for an increased rating for RO consideration of this evidence 
also is not required.  Id.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran's scars do not limit the function or motion 
of his left shoulder, are superficial, are neither unstable 
nor deep, and are not shown to be painful on examination.

3.  The symptoms of the veteran's PTSD have, since April 3, 
2004, included impairment with deficiencies in most areas due 
to symptoms such as suicidal ideation, intermittently 
illogical, obscure, or irrelevant speech, near continuous 
depression, impaired impulse control, difficulty in adapting 
to stressful circumstances, and inability to establish and 
maintain effective relationships.
 
4.  On July 23, 2003, the veteran filed a claim for a rating 
in excess of 30 percent for his PTSD.

5.  In an October 2003 rating action, the RO granted an 
increased rating for PTSD, assigning a 50 percent rating, 
effective April 4, 2003, the date of a VA outpatient 
treatment (VAOPT) note indicating recent exacerbation of his 
symptoms.

6.  There was no pending claim for increase prior to July 23, 
2003, or evidence that the service-connected PTSD had 
increased in severity prior to April 4, 2003 so as to warrant 
a higher rating within the one-year period prior to the July 
23, 2003 claim for increase.

7.  On July 31, 2001, the RO notified the veteran of an 
increase in his service-connected compensation to 30 percent, 
effective July 15, 1999; and requested that he complete and 
return a declaration of status of dependents (VA Form 21-
686c).  

8.  The RO did not receive any further evidence concerning 
the veteran's dependent until June 2004.

CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
scars residual to a left shoulder shell fragment wound are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.31, 
4.118, Diagnostic Code 7805 (2006).

2.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 70 percent rating for PTSD are met 
as of April 4, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.10, 4.20, 4.130, Diagnostic Code 9411 (2006).

3.  The claim for an effective date earlier than April 4, 
2003 for the award of an increased rating for PTSD is without 
legal merit.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110, 
7105(b) (West 2002); 38 C.F.R. §§ 3.159, 3.400, 20.200, 
20.202, 20.302(b), 20.1103 (2006).

4.  An effective date prior to July 1, 2004 for additional 
compensation benefits for the addition of the veteran's 
spouse as a dependent is not warranted.  38 U.S.C.A. §§ 1115, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.31, 3.204, 3.401 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id.; see also Pelegrini, 18 Vet. 
App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Given the Board's favorable disposition of the claim for 
higher rating for PTSD in granting the benefit sought (as 
discussed in more detail below), all notification and 
development action with respect to that issue has been 
accomplished.  

As regards the earlier effective claims, the Board notes that 
the October 2004 and December 2006 SOCs set forth the 
provisions of 38 C.F.R. §§ 3.400 and 3.401, and include 
discussion of the criteria governing effective dates.  
Moreover, the veteran and his representative have been 
afforded the opportunity to present evidence and argument 
with respect to the claims for earlier effective dates.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed the veteran with regard to 
the earlier effective date claims.  As will be explained 
below, each earlier effective date claim lacks legal merit; 
therefore, the duties to notify and assist required by the 
VCAA are not applicable to these claims.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  

With regard to the veteran's claim for an increased rating 
for left shoulder scars, a July 2003 letter explained that to 
establish entitlement to an increased rating for a service-
connected disability, the veteran had to show that the 
service connected condition had gotten worse.  Although the 
RO also indicated, incorrectly, that the veteran had to 
submit evidence showing that the left shoulder scars existed 
from military service to the present time, the veteran's June 
2004 NOD and other documents reflect that he understood that 
he had to show his left shoulder scar had worsened in order 
to receive an increased rating for this disability.  The July 
2003 letter also provided notice to the veteran regarding 
what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and requested that the veteran send in medical records in 
his possession.  The February 2004 RO rating decision 
reflects the initial adjudication of the claim after issuance 
of that letter.  Hence, the July 2003 letter met all four of 
Pelegrini's content of notice requirements as well as the 
VCAA's timing of notice requirement.

The Board also points out that the rating criteria for all 
higher ratings for skin disabilities was set forth in the 
October 2004 SOC-after the adjudication of the claim for 
increase-although that document did not provide information 
as to the assignment of effective dates with regard to the 
claim for an increased rating for his left shoulder scar.  
However, the Board points out that neither the timing, form, 
nor content of that notice is shown to prejudice the veteran.  
Because the Board is denying the claim for an increased 
rating for the veteran's left shoulder scars, and no new 
disability rating or effective date is being assigned with 
regard to this disability; hence, there is no possibility of 
prejudice to the veteran under the requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records.  
Pertinent medical evidence associated with the claims file 
consist of the service medical records, private and VAOPT 
records, and VA examination reports.  Also of record and 
considered in connection with the appeal are transcripts of 
Board hearings and witness and other statements submitted by 
the veteran and by his representative, on his behalf.

In summary, to the extent applicable, the duties imposed by 
the VCAA have been considered and satisfied.  Through various 
notices of the RO/AMC, the veteran has been notified and made 
aware of the evidence needed to substantiate the claims, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of any claim on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board is precluded 
from considering harmless error.  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Increased Rating Claims

Disability evaluations are determined by applying the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. Part 4 
(2006).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A.  Left Shoulder Scars

The veteran has been assigned a noncompensable rating for 
left shoulder scars, pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7805 (2006), applicable to scars other 
than those to which diagnostic codes 7800 through 7804 apply, 
and under which scars are rated based on limitation of 
function of the affected part.  Under DC 7801, scars, other 
than head, face, or neck, that are deep or that cause limited 
motion, warrant a 10 percent rating where the area or areas 
exceeds 6 square inches (39 sq. cm.), and higher ratings for 
scars that affect a greater area.  Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, are separately 
rated and combined in accordance with 38 C.F.R. § 4.25.  Id. 
at Note 1.  A deep scar is one associated with underlying 
soft tissue damage.  Id. at Note 2.  Scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion, warrant a 10 percent rating where the area or 
areas affected are 144 square inches (929 sq. cm.) or 
greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2006).  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note 2.  Under DC 7803, superficial, 
unstable, scars warrant a 10 percent rating.  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  38 C.F.R. § 4.118, DC 7803 
(2006).  Under DC 7804, scars that are superficial and 
painful on examination may be assigned a 10 percent rating.  
38 C.F.R. § 4.118, DC 7804 (2006).

Considering the record in light of the above-noted criteria, 
the Board finds that the criteria for an increased 
(compensable) rating for the veteran's left shoulder scars 
are not met.

The physician who conducted both the January 2004 and July 
2006 VA examinations identified three scars in the January 
2004 VA examination report, one of which the veteran was not 
sure was related to the shell fragment wound, and two scars 
in the July 2006 VA examination report.  On January 2004 VA 
examination, left shoulder abduction was to 180 degrees, 
flexion to 130 degrees, external rotation to 75 degrees and 
internal rotation to 60 degrees.  Motor examination was 
normal.  The July 2006 VA examiner indicated that the range 
of motion of the shoulder was normal.  The Board notes that, 
as these range of motion findings are at or near normal range 
of motion figures for the veteran's left shoulder (see 
38 C.F.R. § 4.71a, Plate I (2006)), the evidence reflects 
that the veteran's scars do not limit the function of his 
left shoulder.  Moreover, neither the January 2004 and July 
2006 VA examination reports nor any of the VAOPT notes 
reflect that the veteran's left shoulder scars limit the 
function of his left shoulder.  A March 2005 VAOPT note 
reflects that there was weakness in the left arm that the 
physician attributed to the injury from the shell fragment 
wound in service and cervical disc disease, not the scars.  
Thus, as the veteran's scars do not affect the function of 
his left shoulder, a compensable rating is not warranted 
under DC 7805.

In addition, the VA examination reports reflect that the 
scars are all far less than 6 square inches, superficial, and 
neither deep nor unstable.  A compensable rating is therefore 
not warranted under DC 7801, 7802, or 7803.  The January 2004 
and July 2006 VA examiners also indicated that the veteran's 
scars were not painful on examination.  The July 2006 
examiner noted that the veteran stated that he suffered for 
the past four to five years from extreme sensitivity of the 
dorsal aspect of the left hand that was aggravated by 
touching of the posterior hand to the posterior forearm or 
posterior lateral left upper arm.  The physician concluded 
that it was less likely than not that the veteran's sensory 
complaints of the left upper extremity were related to his 
service-connected left shoulder scars, based on the recent 
nature of the symptoms, the lack of radiographic evidence of 
retained shrapnel, and the fact that the symptoms could be 
explained by the veteran's spine disc disease.  Thus, 
although during his hearing the veteran stated that his scars 
were painful (May 2007 hearing transcript, p. 4) and that he 
had so indicated to the VA examiner, DC 7804 requires scars 
to be painful on examination to warrant a compensable rating. 
The VA examination reports reflect that the veteran's scars 
are not painful on examination and do not cause the sensory 
symptoms in his left shoulder.

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule. Additionally, 
the Board finds that there is no showing that the veteran's 
left shoulder scars reflect so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis, pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (cited to in the 
October 2004 SOC).  There is no showing that these scars 
result in marked interference with employment (i.e., beyond 
that contemplated in the assigned rating), that the scars 
warrant frequent periods of hospitalization, or that the 
application of the regular schedular standards has otherwise 
been rendered inadequate.  In the absence of objective 
evidence of such factors as outlined above, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board concludes that the 
claim for higher rating  for scars residual to a left 
shoulder shell fragment wound must be denied.  In reaching 
these conclusions, the Board has considered the benefit-of-
the-doubt doctrine; however, as the preponderance of the 
evidence is against the claim, this doctrine is inapplicable.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

B.  PTSD

Although the rating for the veteran's PTSD has been assigned 
under 38 C.F.R. § 4.130, DC 9411, the actual criteria for 
rating the veteran's disability is set forth in a General 
Rating Formula for evaluating psychiatric disabilities other 
than eating disorders.

Pursuant to the General Rating Formula, a 50 percent rating 
is assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A rating of 70 percent is assigned for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.

In the May 2007 letter submitted during the May 2007 Board 
hearing, Dr. Doyle-who had previously treated the veteran as 
a VA physician and is now in private practice-stated that 
the veteran's PTSD caused occupational and social impairment 
with deficiencies in most areas of his life including his 
work.  Dr. Doyle listed the following symptoms: speech 
intermittently illogical, obscure, or irrelevant, near 
continuous panic-anxiety-depression-anger periods affecting 
the ability to function appropriately and effectively, 
periods of easily triggered irritability, with thoughts of 
harm to others, difficulty in adapting to stressful 
circumstances including work or work-like settings, and an 
inability to establish and maintain effective relationships 
with others.  These symptoms correspond with those listed in 
the criteria for a 70 percent rating.  

The Board also notes that an April 4, 2003 VAOPT note 
indicates recent exacerbation of symptoms of the veteran's 
PTSD (the date of which was designated as the effective date 
for the increase in the rating to 50 percent as discussed 
below) provides brief description of some symptoms included 
among the criteria for a 70 percent rating.  

Moreover, the August 2003 VA examination report prepared 
shortly thereafter provided more detailed examination 
findings that included many symptoms listed in the criteria 
for a 70 percent rating, including suicidal ideation, 
impaired impulse control as illustrated by an incident in 
which the veteran yelled and swung a fist at an acquaintance 
with homicidal thought, illogical, obscure, or irrelevant 
speech, and possible thought disorder.  

Collectively, the Board finds that this evidence supports 
assignment of a 70 percent rating for PTSD.

A 70 percent rating is also supported by the assigned Global 
Assessment of Functioning (GAF) scores.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a).  In this case, the veteran's assigned GAF 
score was 50 on August 2003 VA examination and 41 according 
to Dr. Doyle.  Such scores reflect serious symptoms or 
serious impairment in social or occupational functioning, 
which is consistent with a 70 percent rating.

For the foregoing reasons, the Board finds that, with 
resolution of all reasonable doubt in the veteran's favor, 
the criteria for a 70 percent rating for service-connected 
PTSD are met as of April 4, 2003.  This is consistent with 
the veteran's request for a 70 percent rating (see, e.g., the 
November 2003 NOD).

III.  Earlier Effective Date Claims

A.	Effective Date Earlier than April 4, 2003 for Assignment 
of
an Increased Rating for PTSD

As indicated above, the Board has granted the veteran's 
request to increase the rating for his PTSD to 70 percent, 
and the Board has found that the veteran is entitled to this 
rating from April 4, 2003.  As the veteran requested an 
effective date earlier than April 4, 2003 for the 50 percent 
rating assigned by the RO in its October 2003 rating, and the 
Board has increased the rating to 70 percent with the same 
effective date, the Board will address whether the veteran is 
entitled to an increased rating (now 70 percent) prior to 
April 4, 2003.

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.400 (2006).  Specifically with regard to 
claims for increased disability compensation, the pertinent 
legal authority provides that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if a claim is 
received by VA within one year after that date; otherwise the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b); 38 C.F.R. § 3.400(o)(2).

A claim is defined by regulation as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit." 38 C.F.R. § 3.1(p) (2006).  Any communication or 
action that demonstrates intent to apply for an identified 
benefit may be considered an informal claim. 38 C.F.R. § 
3.155(a) (2006).

VA or uniformed services medical records may form the basis 
of an informal claim for increased benefits where a formal 
claim for service connection has already been allowed. 38 
C.F.R. § 3.157 (2006).  Under the provisions of 38 C.F.R. § 
3.157(b)(1) (2006), the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim. The provisions of this regulation apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission. 38 C.F.R. § 3.157(b) (2006).

The basic facts of this case are not in dispute.  The veteran 
filed a claim for increase for his PTSD on July 23, 2003.  In 
an October 2003 rating decision, the RO  increased the rating 
for PTSD from 30 to 50 percent, effective April 4, 2003.  The 
assigned an effective date prior to the date of the claim 
pursuant to the language of 38 C.F.R. § 3.400(o)(2), which 
provides for an effective date for an increased rating based 
on the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred, if 
a claim is received by VA within one year after that date.  
The assigned effective date of April 4, 2003 for the award of 
the 50 percent (now 70 percent) rating is the date of a VAOPT 
note indicating that the veteran's PTSD symptoms had 
"exacerbated recently."

The veteran does not contend, and the record does not 
indicate, that the veteran filed a formal claim for increase 
between the July 13, 2001 rating (increasing the rating from 
10 to 30 percent) and the July 23, 2003 claim.

While an effective date earlier than April 4, 2003 is 
possible if there is medical evidence from which it is 
factually ascertainable that an increase in disability had 
occurred within one year of the July 23, 2003 claim, there is 
no such evidence of record.  The VAOPT notes dated between 
July 2002 and April 2003 contain notations regarding physical 
problems, prostate screening, blood test results, a groin 
rash, nasal congestion, abdominal pain, respiratory 
congestion, and other physical matters, but no notations 
regarding the severity of his PTSD.  The Board notes that 
there is a June 2002 VAOPT record indicating that the 
veteran's PTSD was "more symptomatic," but that note is 
dated more than a year prior to the July 23, 2003 date of 
claim.  Further, as the June 2002 VAOPT record also indicates 
that the veteran had no suicidal or homicidal ideation and 
did not want treatment at that time, but that he wanted to 
speak with mental health personnel, it did not then indicate 
that the criteria for an increased rating had been met. 

Under these circumstances, the Board must conclude that there 
was no pending claim for increase prior to July 23, 2003, or 
evidence that the service-connected PTSD had increased in 
severity prior to April 4, 2003 so as to warrant a higher 
rating within the one-year period prior to the July 23, 2003 
claim for increase.  As such, there is no legal basis for 
assignment of an effective date earlier than April 4, 2003, 
for an increased rating for PTSD (i.e., higher than the now 
70 percent rating effective that date); hence, the claim for 
an earlier effective date must be denied.  Where, as here, 
the law and not the evidence is dispositive, the appeal must 
be terminated or denied as without legal merit.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

B. Effective Date Earlier than July 1, 2004 for the 
Addition of the Veteran's Spouse as a Dependent

An award of additional compensation for dependents based on 
the establishment of a rating in the percentage specified by 
law for that purpose shall be payable from the effective date 
of such rating, but only if proof of dependents is received 
within one year from the date of such rating. 38 U.S.C.A. § 
5110(f) (West 2002 & Supp. 2006).  Veterans having a 30 
percent or more service-connected condition may be entitled 
to additional compensation for a spouse, dependent parents, 
or unmarried children under 18 (or under 23 if attending an 
approved school), or when prior to age 18 the child has 
become permanently incapable of self-support because of 
mental or physical defect.  38 U.S.C.A. § 1115 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.4(b)(2) (2006).

Regarding additional compensation for dependents, the 
effective date will be the latest of the following dates: (1) 
date of claim; (2) date the dependency arises; (3) effective 
date of the qualifying disability rating provided evidence of 
dependency is received within a year of notification of such 
rating action; or (4) date of commencement of the veteran's 
award. 38 C.F.R. § 3.401(b).  The "date of claim" for 
additional compensation for dependents is the date of the 
veteran's marriage or birth/adoption of a child, if evidence 
of the event is received within a year of the event; 
otherwise, the date notice is received of the dependent's 
existence, if evidence is received within a year of 
notification of such rating action.  38 C.F.R. § 3.401(b)(1).  
The earliest that the additional award of compensation for a 
dependent spouse can occur is the first day of the month 
following the effective date.  38 C.F.R. § 3.31 (2006).

Here, in a July 2001 rating decision, the RO increased the 
rating for the veteran's PTSD from 10 to 30 percent, 
effective July 15, 1999.  In a July 2001 letter informing the 
veteran of this decision, the RO told the veteran that the 
information he sent about his dependents was not complete, 
and also told him that to pay any additional benefits for his 
spouse, the veteran would have to complete the enclosed 
Declaration of Status of Dependents (VA Form 21-686c).  The 
RO also wrote that if the information or evidence requested 
was received within one year from the date of the letter, and 
the RO decided that the veteran was entitled to VA benefits, 
it might be able to pay him from the date it received his 
claim.  In a July 2004 letter, the RO indicated that his 
benefits had been amended to include additional benefits for 
his spouse, effective July 1, 2004.  A review of the claims 
file reflects that the veteran's VA Form 21-686c was received 
on June 7, 2004.  In that document, he indicated that he was 
married but separated from his wife and contributed to her 
monthly support.  

The veteran became entitled to additional compensation for 
dependents on July 15, 1999, the effective date of the 
increase of his rating for PTSD from 10 to 30 percent.  
However, despite being notified that he could receive 
additional benefits for his spouse if he submitted further 
information, and being given one year to reply, the veteran 
did not do so until June 7, 2004.  Thus, because information 
was not received from the veteran within one year of the July 
2001 letter, the RO could not award benefits based on the 
July 15, 1999 effective date of the 30 percent rating for 
PTSD.  See 38 C.F.R. § 3.401(b)(3).

Regarding the four possible effective dates delineated in 38 
C.F.R. § 3.401(b), the date the veteran's claim for 
additional compensation for dependents was received by the RO 
was January 16, 2004.  See 38 C.F.R. § 3.401(b)(1)(ii).  The 
date that dependency arose was August 9, 1968, i.e., the date 
of the marriage as reflected on the marriage certificate.  
See 38 C.F.R. § 3.401(b)(2). The effective date when the 
veteran's rating was increased to at least 30 percent was 
July 15, 1999.  See 38 C.F.R. § 3.401(b)(3).  Finally, 
pursuant to 38 C.F.R. § 3.31, the date of the veteran's award 
for additional compensation for his spouse as a dependent was 
July 1, 2004, the first day of the month following the date 
the RO received complete dependency information.  See 38 
C.F.R. § 3.401(b)(4).  As the law instructs that the 
effective date for additional compensation for dependents is 
the latest of the four aforementioned dates, the correct 
effective date for the veteran is July 1, 2004.

Under these circumstances, the Board must conclude there is 
no legal basis for assignment of an effective date earlier 
than July 1, 2004, for the addition of the veteran's spouse 
as a dependent; hence, the claim for an earlier effective 
date must be denied.  Where, as here, the law and not the 
evidence is dispositive, the appeal must be terminated or 
denied as without legal merit.  See Sabonis, 6 Vet. App. at 
430.




ORDER

An increased (compensable) rating for scars residual to a 
shell fragment wound of the left shoulder is denied.

A 70 percent rating for PTSD, from April 4, 2003, is granted, 
subject to the laws and regulations governing the payment of 
VA compensation. 

An effective date earlier than April 4, 2003, for the award 
of an increased rating for PTSD is denied.

An effective date earlier than July 1, 2004 for the addition 
of the veteran's spouse as a dependent, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


